DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9 and 21-22 of copending Application No. 17/484655 (reference application), hereinafter referred to as ‘655. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘655 are similar in scope.
While ‘655 teaches from the viewpoint of the terminal apparatus, the overall concept of the invention remains the same and therefore warrants a terminal disclaimer as detailed below.
Regarding claim 1, ‘655 teaches a base station (terminal apparatus), comprising: 
a memory for storing computer readable code (See Claim 1); and 
See Claim 1), the processor configured to: 
notify a terminal apparatus of information associated with communication delays predicted for communication between the base station and the terminal apparatus (See Claim 1).  

Regarding claim 2, ‘655 further teaches the base station (terminal apparatus) according to claim 1, wherein the information associated with the communication delays is based at least partially on actual measured communication delays in communication carried out in the past at the base station (See Claim 2).  

Regarding claim 3, ‘655 further teaches the base station (terminal apparatus) according to claim 2, wherein the information associated with the communication delays includes information indicating statistics regarding the actual measured communication delay (See Claim 3).  

Regarding claim 204, ‘655 further teaches the base station (terminal apparatus) according to claim 2, wherein the information associated with the communication delays includes information indicating a value based on the maximum value of the actual measured communication delay (See Claim 4).  

Regarding claim 6, ‘655 further teaches the base station (terminal apparatus) according to claim 1, wherein the information associated with the communication delays includes information associated 56H1183220US01 with communication delays in at least a portion of the See Claim 6).  

Regarding claim 108, ‘655 further teaches the base station (terminal apparatus) according to claim 1, wherein the processor, operatively coupled to the memory, is further configured to notify the terminal apparatus of information indicating a position of the base station (See Claim 9).  

Regarding claim 16, ‘655 further teaches the base station (terminal apparatus) according to claim 1, wherein the processor is configured to notify the terminal apparatus of the information associated with the communication delay when the terminal apparatus is a predetermined type of terminal apparatus (See Claim 5).  

Regarding claim 17, ‘655 further teaches the base station (terminal apparatus) according to claim 1, wherein the processor is configured to notify the terminal apparatus of the information associated with the communication delay when the terminal apparatus is in a state of carrying out a predetermined operation (See Claim 5).  

Regarding 18, ‘655 teaches a communication system including a base station and a terminal apparatus, wherein: 58H1183220US01 
the base station is configured to transmit a notification signal to the terminal apparatus, the notification signal including information on See Claim 21), and 
5the terminal apparatus is configured to receive the information on the communication delays from the base station (See Claim 21).  

Regarding claim 19, ‘655 teaches a computer-implemented communication method performed by a base station (terminal apparatus), comprising: 
10notifying a terminal apparatus of information associated with a communication delay predicted for communication between the base station and the terminal apparatus (See Claim 22).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura et al. (U.S. PGPub 2017/0223742), hereinafter referred to as Shimomura.
Regarding claim 1, Shimomura discloses a base station, comprising: 
a memory for storing computer readable code (See Fig. 7C, #732); and 
5a processor operatively coupled to the memory (See Fig. 7C, #731), the processor configured to: 
notify a terminal apparatus of information associated with communication delays predicted for communication between the base station and the terminal apparatus (the base station measures the propagation delay T1 between the base station and the terminal, and transmits to the terminal, a timing advance indicating a value that is two times the measured propagation delay T1.; See [0073]).

	
Regarding claim 17, Shimomura further discloses the base station according to claim 1, wherein the processor is configured to notify the terminal apparatus of the information associated with the communication delay when the terminal apparatus is in a state of carrying out a predetermined operation (interpreted as the operation for receiving and identifying the propagation delay based on the timing advance received; See [0074]).


the base station is configured to transmit a notification signal to the terminal apparatus, the notification signal including information on communication delays predicted for communication between the base station and the terminal apparatus (the base station measures the propagation delay T1 between the base station and the terminal, and transmits to the terminal, a timing advance indicating a value that is two times the measured propagation delay T1.; See [0073]), and 
5the terminal apparatus is configured to receive the information on the communication delays from the base station (the terminal is able to identify the propagation delay T2×2 based on the timing advance received from the base station; See [0074]).  

Regarding claim 19, Shimomura discloses a computer-implemented communication method performed by a base station, comprising: 
10notifying a terminal apparatus of information associated with a communication delay predicted for communication between the base station and the terminal apparatus (the base station measures the propagation delay T1 between the base station and the terminal, and transmits to the terminal, a timing advance indicating a value that is two times the measured propagation delay T1.; See [0073]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura in view of Singh et al. (U.S. Patent No. 9,538,435), hereinafter referred to as Singh.
Regarding claim 2, Shimomura fails to teach the base station according to claim 1, wherein the information associated with the communication delays is based at least partially on actual measured communication delays in communication carried out in the past at the base station.  
Singh teaches wherein the information associated with the communication delays is based at least partially on actual measured communication delays in communication carried out in the past at the base station (The assumed packet delay component determines an assumed packet delay based on historical data; See col. 5, lines 55-63).  


Regarding claim 3, Shimomura further fails to teach the base station according to claim 2, wherein the information associated with the communication delays includes information indicating statistics regarding the actual measured communication delay.
Singh teaches wherein the information associated with the communication delays includes information indicating statistics regarding the actual measured communication delay (The assumed packet delay component determines an assumed packet delay based on historical data; See col. 5, lines 55-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Shimomura to include wherein the information associated with the communication delays includes information indicating statistics regarding the actual measured communication delay taught by Singh in order to minimize delay.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura as applied to claim 1 above, and further in view of Nakagawa et al. (U.S. PGPub 2006/0205408), hereinafter referred to as Nakagawa.
Regarding claim 6, Shimomura fails to teach the base station according to claim 1, wherein the information associated with the communication delays includes 
Nakagawa teaches wherein the information associated with the communication delays includes information associated 56H1183220US01 with communication delays in at least a portion of the communication path of communication between the terminal apparatus and a communication partner apparatus of the terminal apparatus (the base station performs processing for measuring or estimating characteristics of the delay time d and the power p for each of communications paths (the first communications path and the second communications paths) leading to the first radio communications apparatus (UE1) and storing the characteristic values in the storage section. The second communication path being a path between a first UE and a second UE; See Fig. 3 and [0058]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Shimomura to include wherein the information associated with the communication delays includes information associated 56H1183220US01 with communication delays in at least a portion of the communication path of communication between the terminal apparatus and a communication partner apparatus of the terminal apparatus taught by Nakagawa in order to optimize performance.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura as applied to claim 1 above, and further in view of Tajima et al. (U.S. PGPub 2015/0372729), hereinafter referred to as Tajima.

Tajima teaches wherein the processor, operatively coupled to the memory, is further configured to notify the terminal apparatus of information indicating a position of the base station (the base station notifies a terminal of information for codebook determination including a base station height h; See [0100]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Shimomura to include wherein the processor, operatively coupled to the memory, is further configured to notify the terminal apparatus of information indicating a position of the base station taught by Tajima in order to optimize communication.

Regarding claim 9, Shimomura still fails to teach the base station according to claim 8, wherein the information 15indicating the position of the base station includes information on a height of the position in which the base station is installed.  
Tajima teaches wherein the information 15indicating the position of the base station includes information on a height of the position in which the base station is installed (the base station notifies a terminal of information for codebook determination including a base station height h; See [0100]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Shimomura to include wherein the information 15indicating the position of the base station includes .

	
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura as applied to claim 1 above, and further in view of Harada et al. (U.S. PGPub 2020/0288417), hereinafter referred to as Harada.
Regarding claim 57, Shimomura fails to teach the base station according to claim 1, wherein the processor, operatively coupled to the memory, is further configured to notify the terminal apparatus of information associated with the communication delay via a broadcast signal.  
Harada teaches wherein the processor, operatively coupled to the memory, is further configured to notify the terminal apparatus of information associated with the communication delay via a broadcast signal (See [0131]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Shimomura to include wherein the processor, operatively coupled to the memory, is further configured to notify the terminal apparatus of information associated with the communication delay via a broadcast signal taught by Harada in order to perform measurements while suppressing an increase in overhead.

Regarding claim 16, Shimomura fails to teach the base station according to claim 1, wherein the processor is configured to notify the terminal apparatus of the information associated with the communication delay when the terminal apparatus is a predetermined type of terminal apparatus.  
See [0039]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Shimomura to include wherein the processor is configured to notify the terminal apparatus of the information associated with the communication delay when the terminal apparatus is a predetermined type of terminal apparatus taught by Harada in order to perform measurements while suppressing an increase in overhead.
	

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10-15 appear to be novel and inventive because prior art fails to show or teach the base station according to claim 1, wherein the processor, operatively coupled to the memory, is further configured to notify the terminal 20apparatus of information that, when the terminal apparatus communicates with the base station, associates a position of the terminal apparatus with the communication delays predicted in the communication.  
Claim 20 appears to be novel and inventive because prior art fails to show or teach the computer-implemented communication method according to Claim 1519, .

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/9/2022